Case 2:18-cr-20495-DML-MKM ECF No. 69 filed 07/18/19      PageID.201    Page 1 of 3



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
_________________________________________________________________

UNITED STATES OF AMERICA,

                         Plaintiff,

                                                  Case No. 18-Cr-20495
            v.
                                                  HON. DAVID M. LAWSON
IBRAHEEM IZZY MUSAIBLI,
  aka Abu Shifa Musaibli,
  aka Abu ‘Abd Al-Rahman Al-Yemeni,
  aka Abu Abdallah Al Yemeni,
  aka Abdallah Umar Al-Salih,
  aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

                     Defendant.
__________________________________________________________________

  UNITED STATES’ MOTION AND BRIEF IN SUPPORT REQUESTING
       DISMISSAL OF COUNT THREE OF FIRST SUPERSEDING
INDICTMENT CHARGING 18 U.S.C. § 924(c) AND DENIAL OF DEFENSE
     MOTIONS SEEKING DISMISSAL OF COUNT THREE AS MOOT
 __________________________________________________________________


      The United States of America respectfully submits this motion requesting

that the Court dismiss Count Three of the First Superseding Indictment, which

charges the defendant with 18 U.S.C. § 924(c), in light of the U.S. Supreme

Court’s recent decision in United States v. Davis. The government also requests

that the Court dismiss the defendant’s motions seeking dismissal of Count Three

(Doc. Nos. 65 and 66) as moot.
Case 2:18-cr-20495-DML-MKM ECF No. 69 filed 07/18/19         PageID.202     Page 2 of 3



                                 BRIEF IN SUPPORT

      On April 9, 2019, a federal grand jury returned a First Superseding

Indictment, charging the defendant in Count Three with possessing a machine gun

and discharging a firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c). (Doc. 48 at 1). The crime of violence predicating Count Three is

providing material support to the Islamic State of Iraq and al-Sham (ISIS), as

charged in Count One. Section 924(c)(3) defines a “crime of violence” as a federal

offense that is a felony and –

        (A) has as an element the use, attempted use, or threatened use of
        physical force against the person or property of another, or

        (B) that by its nature, involves a substantial risk that physical force
        against the person or property of another may be used in the course
        of committing the offense.

The first part of this definition is commonly referred to as the “elements clause”

and the second part, the “residual clause.” The crime of violence predicating the

924(c) charge in Count Three, the provision of material support to ISIS, is based

on the residual clause.

      In the recent decision in United States v. Davis, __ U.S. __, 139 S.Ct. 2319

(2019), the Supreme Court held that the residual clause in § 924(c)(3)(B)’s “crime

of violence” definition is unconstitutionally vague. In light of the Davis decision,

the government moves to dismiss Count Three of the First Superseding Indictment.



                                          2
Case 2:18-cr-20495-DML-MKM ECF No. 69 filed 07/18/19         PageID.203   Page 3 of 3



      On May 22, 2019, the defense filed two motions to dismiss Count Three.

(Doc. 65 and 66). In light of the government’s motion to dismiss Count Three,

those motions are moot. Accordingly, the government requests that the Court

dismiss those motions for that reason.

      In accordance with the local rule 7.1, on July 18, 2019, the government

sought concurrence in this motion from defense counsel who indicated that there is

no objection to this motion.

      Respectfully submitted this 18th day, of July, 2019.

                                             MATTHEW SCHNEIDER
                                             United States Attorney

By:                                          s/Cathleen M. Corken
                                             Cathleen M. Corken
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Cathleen.corken@usdoj.gov
                                             (313) 226-0206

                                             s/Kevin Mulcahy
                                             Kevin Mulcahy
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Kevin.mulcahy@usdoj.gov
                                             (313) 226-9713




                                         3
